The respondent has petitioned for a rehearing or (if a rehearing is refused) "that this Court make it clear that it did not intend to pass upon the right of respondent to fees on executions that were received by him prior to the Act of 1931 * * *." The petition fails to conform to Rule 17 of this Court in important particulars and on that ground might properly be disregarded in its entirety. In form and content it is a vigorous argument
challenging the correctness of the conclusions of the Court and in that regard violates both the spirit and letter of the Rule. But the importance of the issues decided in this case is such that the Court desires to leave open no room for doubt that in addition to the painstaking consideration that was given the questions involved in the case before the original opinion was written, the whole subject has been carefully reviewed. For this reason alone the infirmities in the petition are overlooked.
The suggestion that the respondent may be entitled to compensation by way of fees on executions which were in his hands prior to the effective date of the Act of 1931, and which he turned over to the delinquent tax collector as directed by that Act, involves an issue that was not raised below, and is not determinable from the record. The decision of this Court that the respondent is not entitled to such execution fees needs no revision or reconsideration unless in individual instances it happens to be a fact that the sheriff not merely had possession of the executions, but that he had actually performed services in the *Page 174 
direction of enforcing such executions. The Court was not called upon in this case to decide, and has not decided whether the respondent could be deprived of his fees in a situation where he had actually levied an execution, taken possession of the property, and advertised the same for sale, without having actually collected the taxes because of the intervention of the 1931 statute. If any instances of that character are presented in the present case, the record does not disclose them. There is certainly no testimony in the present record from which it can be deduced that any services were performed by the respondent respecting any of the executions that were already in his hands prior to the 1931 Act becoming operative. The Court is of opinion that the mere receipt by the sheriff of an execution before the 1931 Act became effective, and his delivery of such execution to the tax collector pursuant to the terms of the Act, does not involve any such constitutional issue as the deprivation of compensation for services rendered, as respondent now suggests.
In the third paragraph of the opinion it is stated that the fees in question in this case "were not earned by him in the sense that he did not receive such executions from the treasurer, or levy the same:" to the extent, if any, that executions were already in the hands of the respondent in 1931, before the Act became effective, this statement would be inaccurate, but obviously such inaccuracy could have had no bearing whatsoever upon the matters decided. The opinion clearly states the issue with which the Court was dealing when it said that "the respondent had no part in thehandling of delinquent taxes in Pickens County after February, 1931." That statement is fully supported by the record.
We see no reason to change our views respecting the power of the Legislature to deal with the subject-matter of delinquent tax collections in the manner in which it has undertaken so to do by the Act in question in the present cause. There is no conflict in the holding made in this case *Page 175 
with any previous holdings of this Court. We have not heretofore been called upon to deal with the issue of the power of the Legislature to completely divorce the collection of delinquent taxes, in all of its phases, from the handling of the tax execution down to the actual receipt of the tax money, from the sheriff's office, in a particular county; we can find no constitutional impediment to the exertion of this legislative power. To deny this power to the Legislature, where no discrimination against or injury to the taxpayer of the particular county is involved, is to tie the hands of the Legislature in dealing with one of the largest issues in local government now confronting the State. No constitutional provision calling for such a restriction on the legislative power has been called to our attention. We are not disposed to hold that such a restriction arises from the provision of Article 3, Section 34 of the Constitution, prohibiting the enactment of special legislation in certain classes of cases.
The argument of respondent in opposition to the views above expressed is based largely upon the contention that because the office of sheriff is a constitutional office, the subject-matter of the duties of the office and of the compensation for the performance of such duties involves some constitutional limitations or restrictions. We have held in this case and in other cases that the salary of the office of sheriff is subject to the control of the Legislature from year to year. We can find no judicial basis for denying to the Legislature a similar power respecting the divorcement from the office of sheriff of certain duties that can be better performed by other officials. To concede that the Legislature has this power, and then to deny to the Legislature the power to take away from the sheriff the compensation which attaches to the duties to be performed by other officials does not appeal to us as reasonable. Viewing the matter in the broad governmental light in which the issues arise, we are not disposed to hamstring the Legislature in dealing with the handling of delinquent tax collections according to *Page 176 
the needs of each particular county. To do so would not be within either the spirit or the letter of any applicable provision of the Constitution.
After giving the matter the careful consideration which its importance deserves, we are satisfied that none of the grounds presented in the petition for rehearing have merit. The petition is accordingly refused.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.